

116 HR 7003 IH: Work for Warriors Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7003IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Takano (for himself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a pilot program in the Department of Defense to enhance efforts to provide job placement assistance and related employment services directly to members of the National Guard and Reserves and veterans of the Armed Forces.1.Short titleThis Act may be cited as the Work for Warriors Act of 2020.2.Direct employment pilot program for members of the National Guard and Reserve and veterans of the Armed Forces(a)Program authorityThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of Defense to provide job placement assistance and related employment services directly to members of the National Guard and Reserves and veterans of the Armed Forces.(b)AdministrationThe pilot program shall be offered to, and administered by, the adjutants general appointed under section 314 of title 32, United States Code.(c)Cost-Sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of the pilot program in the State, the State must agree to contribute an amount, derived from non-Federal sources, equal to at least 30 percent of the funds provided by the Secretary of Defense to the State under this section.(d)Direct employment program modelThe pilot program should follow a job placement program model that focuses on working one-on-one with a member of a reserve component to cost-effectively provide job placement services, including services such as identifying unemployed and underemployed members and veterans, job matching services, résumé editing, interview preparation, and post-employment follow up. Development of the pilot program should be informed by State direct employment programs for members and veterans, such as the programs conducted in California and South Carolina.(e)EvaluationThe Secretary of Defense shall develop outcome measurements to evaluate the success of the pilot program.(f)Reporting requirements(1)Report requiredNot later than March 1, 2024, the Secretary of Defense shall submit to the congressional defense committees a report describing the results of the pilot program. The Secretary shall prepare the report in coordination with the Chief of the National Guard Bureau.(2)Elements of reportA report under paragraph (1) shall include the following:(A)A description and assessment of the effectiveness and achievements of the pilot program, including the number of members of the reserve components and veterans of the Armed Forces hired and the cost-per-placement of participating members and veterans.(B)An assessment of the impact of the pilot program and increased reserve component employment levels on the readiness of members of the reserve components.(C)A comparison of the pilot program to other programs conducted by the Department of Defense and Department of Veterans Affairs to provide unemployment and underemployment support to members of the reserve components and veterans of the Armed Forces.(D)Any other matters considered appropriate by the Secretary.(g)Limitation on total fiscal-Year obligationsThe total amount obligated by the Secretary of Defense to carry out the pilot program for any fiscal year may not exceed $20,000,000.(h)Duration of authorityThe authority to carry out the pilot program expires on September 30, 2023, except that the Secretary may extend the pilot program for not more than two additional fiscal years.